Exhibit 10.19
 
SUBLEASE GUARANTY




THIS SUBLEASE GUARANTY (this "Guaranty") is dated as of Jane 15, 2005 (the
"Effective Date"), and is executed by COMBIMATRIX, CORPORATION., a Delaware
Corporation ("Guarantor") in favor of ACCUPATH DIAGNOSTIC LABORATORIES, INC.,
dba U.S. LABS, a California corporation in connection with that Certain Sublease
Agreement (the "Sublease"), dated June 15, 2005, between ACCUPATH DIAGNOSTIC
LABORATORIES, INC., DBA U.S. LABS, a California corporation ("Sublandlord") and
COMBIMATRIX MOLECULAR DIAGNOSTICS, INC., a California corporation, ("Subtenant")
for the Subleased Premises located at 310 Goddard Way, Suite 150, Irvine,
California. The Sublease is subject to the terms, conditions and provisions of
the Lease, as that term is defined in the Sublease. Sublandlord has requested
that Guarantor guarantee the Sublease. Consequently, Guarantor hereby
acknowledges that this Guaranty is being executed and delivered to Sublandlord
as a material inducement to and in consideration of Sublandlord entering into
the Sublease with Subtenant and that Sublandlord would not enter into the
Sublease without the execution and delivery of this Guaranty. In consideration
of Sublandlord's entering into the Sublease, Guarantor hereby agrees as follows;
 
1.   Guarantor hereby guarantees the punctual payment by Subtenant of all rent,
monies and charges payable under the Sublease incurred from and after the
Effective Date until the and of the term of the Sublease and the prompt and
complete performance of every covenant, condition and provision of the Sublease
to be kept, observed or performed by Subtenant from and after the Effective
Date. Guarantor shall indemnify, defend by counsel reasonably acceptable to
Sublandlord and hold Sublandlord harmless from and against any claims, demands,
liabilities, losses, costs, damages or expenses (including, without limitation,
reasonable attorneys' fees) arising directly or indirectly out of any failure by
Subtenant to pay any rent, monies or charges payable by Subtenant under the
Sublease from and after the Effective Date or the failure by Subtenant to
perform any of the terms, covenants, conditions or provisions of the Sublease to
be observed or performed by Subtenant from and after the Effective Date. All
payments to be made by Guarantor under this Guaranty shall be made without
deduction or offset and shall be made immediately upon demand by Sublandlord.
 
2.   Guarantor hereby expressly waives (i) notice of the acceptance of this
Guaranty, (ii) and all notice of non-performance, non-payment or non-observance
on the part of Subtenant of the terms, covenants regarding; Subtenant's payment
obligations under the conditions and provisions of the Sublease, and (iii)
notice of any adverse changes in the financial status of Subtenant or other
facts which increase the risk of this Guaranty to Guarantor. Guarantor
specifically agrees that this is a guarantee of payment of performance, not of
collection or satisfaction of judgment. Guarantor hereby consents to any remedy
pursued by Sublandlord or its successor-in-interest to enforce its rights under
the Sublease, in whatever order such party may choose, including any remedies
which may affect or destroy Guarantor's right of subrogation or the right of
Guarantor to
 
 
Page 1 of 6

--------------------------------------------------------------------------------


 
proceed against Subtenant for reimbursement. Without limiting the generality of
the foregoing, Guarantor hereby waives any rights Guarantor hereby waives any
rights Guarantor may have under California Civil Code sections 2809, 2819, 2845,
2849 and 2850, or any successor statutes. Other than the nonpayment of money,
Sublandlord will provide Guarantor reasonable notice of non-performance or
non-observance of the terms, covenants, conditions and provisions of the
Sublease.
 
3.   This Guaranty is absolute and unconditional and the obligations of
Guarantor under this Guaranty shall not be released, discharged, mitigated,
impaired or affected, except to the same extent as Subtenant's obligations have
been affected by: (a) any extensions of time, indulgences or modifications which
Sublandlord may extend to or make with Subtenant in respect of or in the
performance of any of the obligations of Subtenant under any one or more of the
provisions of the Sublease; (b) any waiver by or failure of Sublandlord to
enforce any term, covenant, condition or provision of the Sublease; (c) any
amendment, supplement, renewal or extension of the Sublease; (d) any assignment
of the Sublease by Subtenant or by any trustee, receiver or liquidator of
Subtenant; (e) any consent which. Sublandlord may give to any such assignment or
to any other matter; or (f) the release, substitution or addition of any
guarantor of or party to the Sublease.
 
4.   Guarantor hereby waives any right to require Sublandlord to: (a) proceed
against Subtenant or any other person or pursue any rights or remedies with
respect to the Sublease before proceeding against Guarantor; (b) proceed against
or exhaust any security of Subtenant held by Sublandlord; or (c) pursue any
other remedy whatsoever in Sublandlord's power. Sublandlord shall have the right
to enforce this Guaranty regardless of the acceptance of additional security
from the Subtenant and regardless of the release or discharge of Subtenant by
Sublandlord or by others or by operation of any law. Guarantor's obligations
hereunder are independent of the obligations of Subtenant under the Sublease and
a separate action or actions may be brought and prosecuted against Guarantor
whether or not any action is brought against Subtenant or Subtenant is joined in
any such action or actions.
 
5.   Without limiting the generality of the foregoing, the liability of
Guarantor under this Guaranty shall not be deemed to have been waived, released,
discharged, impaired or affected by reason of the release or discharge of
Subtenant in any receivership, bankruptcy, winding-up or other creditor's
proceeding or the rejection, disaffirmance or disclaimer of Subtenant's
obligations under the Sublease in any proceeding, and shall continue with
respect to the periods prior thereto and thereafter, for and with respect to the
term contemplated and expressed in the Sublease. If Subtenant's obligations
under the Sublease are rejected in any bankruptcy, reorganization, or similar
proceeding involving Subtenant, or if the Sublease and/or any interest of
Subtenant is terminated as a result of or in any such proceeding whether by
action of or on behalf of Sublandlord or Subtenant, then in either of such
events, Guarantor hereby agrees to and hereby does Sublease and hire as of the
effective date of such rejection or terminations, the Subleased Premises
described in the Sublease, and Sublandlord hereby agrees to and hereby does
demise and rent such Subleased Premises as of said time to Guarantor for
 
 
Page 2 of 6

--------------------------------------------------------------------------------


 
what would be, but for such rejection or termination, the remainder of the term
of said Sublease, upon all of the provisions set forth in the Sublease, all of
which Guarantor covenants and agrees to perform and comply with as though
Guarantor were substituted for Subtenant as the Subtenant under the Sublease as
of the time of such rejection or termination and as though the Sublease had not
been so rejected or terminated but continued in full force and effect with
Guarantor as Subtenant. In such event, Sublandlord will take all reasonable
steps to assist or permit Guarantor to exercise its rights with respect to use
and possession of the Premises. Notwithstanding anything to the contrary
contained in this Section 5, any such demise of the Subleased Premises by
Sublandlord to Guarantor shall be subject to the consent of the Lessor under the
Lease and, if Lessor elects to recapture the Subleased Premises, the Sublease
and this Guaranty shall be void and of no effect as of the effective date of
such election of recapture.
 
6.  The liability of Guarantor shall not be affected by any repossession of the
Subleased Premises by Subtandlord, provided, however, that the net payments
received by Sublandlord after deducting all reasonable costs and expenses of
repossessing and/or reletting the same, shall be credited from time to time
by Sublandlord to the account of the Guarantor and Guarantor shall pay any
balance owing to Sublandlord from time to time, immediately upon demand by
Sublandlord. Upon repossession, Sublandlord shall take reasonable steps to
mitigate its damages and costs.
 
7.  No action or proceeding brought or instituted under this Guaranty and no
recovery in pursuance thereof shall be a bar or defense to any further action or
proceeding which may be brought under this Guaranty by reason of any further
default or defaults hereunder and/or under the Sublease.
 
8.  Guarantor hereby waives and agrees not to assert or take advantage of: (a)
the defense of any statute of limitations in any action under or related to this
Guaranty or the Sublease; (b) any right or defense that may arise by reason of
the incapacity, lack of authority, death or disability of Subtenant or any other
person; (c) any and all defenses based upon an election of remedies by
Sublandlord which limits or destroys any subrogation rights Guarantor might
otherwise have; and (d) any bankruptcy of Subtenant.
 
9.  Until all Subtenant's obligations under the Sublease are fully performed,
Guarantor. (a) shell have no right of subrogation against Subtenant by reason of
any payment or acts of performance by Guarantor under this Guaranty or any other
guaranty entered into by Guarantor; and (b) subordinates any liability or
indebtedness of Subtenant now or hereafter held by Guarantor to the obligations
of Subtenant under, arising out of or related to the Sublease or Subtenant's use
of the premises demised thereby.
 
10.  All rights, powers and remedies of Sublandlord hereunder and under any
other agreement now or at any time hereafter in force between Sublandlord and
Guarantor relating to the Sublease shall be cumulative and not alternative and
such rights, powers and remedies shall be in addition to all rights, powers and
remedies given to Sublandlord by law.
 
 
Page 3 of 6

--------------------------------------------------------------------------------


 
11.  Should any one or more provisions of this Guaranty be determined to be
illegal or unenforceable, all other provisions shall nevertheless be effective.
 
12.  This Guaranty shall be governed by and construed in accordance with the
laws of the State of California.
 
13.  The individual executing this Guaranty on behalf of Guarantor represents
and warrants that he is duly authorized to execute and deliver this Guaranty on
behalf of Guarantor in accordance with a duly adopted resolution of the Board of
Directors of Guarantor or in accordance with the bylaws of Guarantor, and that
this Guaranty is binding upon Guarantor in accordance with its terms.
 
14.  Any notice, request, demand, instruction or other communication to be given
to any party hereunder shall be in writing and shall be sent by registered
or certified mail, return receipt requested, to Guarantor at the address
provided under Guarantor's signature below, and if to Sublandlord, to the
following addresses:
 
Accupath Diagnostic Laboratories, Inc.
2601 Campus Drive
Irvine, California 92618
Attention: CEO
 
Notices shall be deemed to have been given forty-eight (48) hours after the
deposit of the same in a United States mail post office box in a state to which
the notice is addressed, or seventy-two (72) hours after deposit of same in any
such post office box in a state other than the state to which the notice is
addressed, postage prepaid and addressed as set forth above. A. notice shall not
be deemed given unless and until it shall have been given to all address(es) to
which notices must be sent. Any panty may change its address(es) for notices by
a notice given in accordance with this Section.
 
15.  No modification of this Guaranty shall be effective unless the same shall
be in writing and signed by Guarantor and Sublandlord. No right of Sublandlord
hereunder shall be deemed to have been waived by any act of Sublandlord or any
failure to exercise such right or any delay in exercising such right. Any waiver
by Sublandlord of any right of Sublandlord hereunder must be express and in
writing to be effective. No right of Guarantor hereunder shall be deemed to have
been waived by any act of Guarantor or any failure to exercise such right or any
delay in exercising such rights. Any waiver of Guarantor of any right of
Guarantor hereunder mist be express and in writing to be effective.
 
16.  All of the terms, agreements and conditions of this Guaranty shall extend
to and be binding upon Guarantor, its heirs, executors, administrators,
successors and assigns, and shall inure to the benefit of and may be enforced by
Sublandlord, its successors and assigns. Sublandlord may assign its rights under
this Guaranty.
 
 
Page 4 of 6

--------------------------------------------------------------------------------


 
17.  If Sublandlord is required to enforce Guarantor's obligations under this
Guaranty by any legal action or proceedings, or if a dispute arises in
connection with the validity, enforceability, enforcement or construction of
this Guaranty or any other matter relating to this Guaranty, the losing party
shall pay all reasonable attorneys' fees incurred by the prevailing party in
such dispute.



18.   Guarantor hereby represents and warrants that: (a) Guarantor has received
and reviewed the Sublease and is familiar with the terns thereof; (b) the
execution of this Guaranty will not render Guarantor insolvent in any way; and
(c) Sublandlord's entering into the Sublease materially benefits Guarantor and
Guarantor is receiving fair consideration for this Guaranty.
 
19.   Any amount required to be paid by Guarantor hereunder shall bear interest
from the date due until the date paid at the lesser of: (a) thirteen percent
(13%) per annum; or (b) the maximum rate permitted by law. All interest shall be
compounded monthly and shall be payable to Sublandlord on demand.


20.  Time is of the essence with respect to the performance of Guarantor's
obligations hereunder.
 
21.  This Guaranty contains the entire agreement of Guarantor and Sublandlord
with respect to the subject matter hereof
 
22.   Guarantor hereby consents to the personal jurisdiction and venue of any
California state court and any United States court located in the State of
California and the service of process authorized by any such court. Process may
be served upon Guarantor at its address for notices specified herein.
 
23.  All capitalized terms used in this Guaranty shall have the same meaning as
those terms are used in the Sublease or the Lease.
 
IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the day and year
written above.


 
"GUARANTOR"

COMBIMATRIX CORPORATION, a
Delaware corporation


By: /s/ Scott Burrell
Name: Scott Burrell
Title: Vice President, Finance

 
Page 5 of 6

--------------------------------------------------------------------------------


Guarantor's Address for Notices:


CombiMatrix Corporation
6500 Harbour Heights Parkway, Suite 301
Mukilteo, Washington 98275
Attention: General Counsel




[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
Page 6 of 6